Exhibit 10.3

 

FAVRILLE, INC.

 

SALARY DEFERRAL PAYMENT AGREEMENT

 

WHEREAS, at the May 28, 2008 meeting of the Special Strategic Meeting of the
Board of Directors of Favrille, Inc. (the “Company”), due to the Company’s dire
financial condition and in consideration of his continued employment and other
benefits provided by the Company, John P. Longenecker, the Company’s President
and Chief Executive Officer, agreed to immediately and indefinitely forgo
receiving any future salary payments until such time as the Company may resume
making such salary payments to him without jeopardizing the Company’s ability to
continue as a going concern.

 

WHEREAS, the Company and Dr. Longenecker desire to formally document their
agreement with respect to the terms of deferral of payment of Dr. Longenecker’s
salary compensation.

 

NOW, THEREFORE, Dr. Longenecker and the Company hereby agrees as follows:

 

1.              In consideration of Dr. Longenecker’s continued employment and
other benefits provided by the Company, on an ongoing basis from and after
June 7, 2008, the Company will defer making payment of Dr. Longenecker’s
otherwise payable salary compensation.

 

2.             Any salary payments deferred pursuant to Paragraph 1 of this
Agreement will be paid to Dr. Longenecker as soon as practicable after such
payments may be made without jeopardizing the Company’s ability to continue as a
going concern.

 

3.             The Company will resume paying Dr. Longenecker’s salary
compensation on an ongoing basis as soon as practicable after such salary
payments may resume without jeopardizing the Company’s ability to continue as a
going concern, subject to Dr. Longenecker’s continued service with the Company.

 

4.              The Company’s obligations under this Agreement are unfunded and
unsecured, and Dr. Longenecker will have no rights to the deferred salary
amounts other than those of the Company’s general creditors.

 

5.              It is intended that any deferred salary payments will qualify
for the exception from application of Section 409A of the Internal Revenue Code
that is available under Treas. Reg. §1.409A-1(b)(4)(ii).

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date(s) set forth below.

 

/s/ John P. Longenecker

 

Date:

 June 27, 2008

JOHN P. LONGENECKER

 

 

 

 

 

 

 

 

 

 

 

FAVRILLE, INC.

 

 

 

 

 

 

 

By:

/s/ Tamara A. Seymour

 

Date:

 June 27, 2008

Tamara A. Seymour, Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------

 